Citation Nr: 1529096	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-01 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia, and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 1982.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran claimed entitlement to service connection for schizophrenia and the RO has adjudicated the issue as entitlement to service connection for psychosis to include schizophrenia.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses his diagnoses during the appeal period of schizoaffective disorder, paranoid schizophrenia, and depressive disorder NOS.  The Board has recharacterized the claim on appeal as reflected on the title page accordingly.

In his January 2013 substantive appeal the Veteran requested a Travel Board hearing before a Veterans Law Judge.  Such hearing was scheduled for March 2013 but the Veteran failed to report.  In April 2013, the Veteran's representative notified VA that the Veteran missed the hearing because he had suffered a stroke.  The representative stated that the Veteran "will need to reschedule his BVA hearing."  However, since April 2013 neither the Veteran nor the representative has indicated that a hearing is desired, including in the December 2014 Informal Hearing Presentation.  In June 2015, the Board sent a letter requesting that the Veteran clarify whether a hearing was still desired, but the Board received no response.  As such, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  For the following reasons this claim must be remanded.

An August 2008 VA treatment record indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits for schizophrenia.  However, no SSA records have been associated with the claims file.  As such, the Board must remand the claim so that the AOJ may make reasonable efforts to obtain any outstanding SSA records that are relevant to mental health.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Additionally, the Veteran has reported that he had psychiatric treatment at Western Psychiatric Institute and Clinic (WPIC) as early as December 1987.  However, the treatment records obtained from WPIC are dated only from January 2009 to March 2012.  It is unclear whether WPIC has records of earlier treatment, if they have been destroyed, or if they never existed.  Thus, on remand, the AOJ should attempt to obtain any treatment records from that facility dated prior to January 2009, or a negative response regarding such records.

The Veteran's May 1982 separation report of medical history includes endorsement of depression or excessive worry.  The physician's note states that "depression is due to Chapter 5 discharge."  However, no service personnel records pertinent to a Chapter 5 discharge have been associated with the claims file.  On remand, any such personnel records should be obtained.  

Finally, the Veteran has not been provided with an examination in connection with this claim.  The Veteran reports an onset of psychiatric symptoms in service and recurrent symptoms since service.  His separation report of medical history shows depression.  Post-service treatment records suggest a long history of psychiatric symptoms extending back to at least 1988 (See private treatment records from Mayview State Hospital and Clarion Psychiatric Center).  The Board finds that a VA examination is needed to properly adjudicate this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant Social Security Administration records relevant to mental health, physically or electronically.

2.  After obtaining any necessary authorization, request treatment records dated from December 1987 to December 2008 from Western Psychiatric Institute and Clinic.  If such records do not exist or are unavailable, a negative response should be associated with the claims file.

3.  Obtain all service personnel records, especially those related to the Veteran's discharge.  This must specifically include any mental hygiene records, which may have been stored separately.

4.  Notify the Veteran that he may submit additional lay statements from himself and/or individuals such as friends and/or family that have first-hand knowledge and/or were contemporaneously informed of the onset of his in-service and post-service psychiatric symptoms.  Provide an appropriate amount of time to submit this lay evidence.

5.  After completing the above and associating any additional records with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology and onset of any acquired psychiatric disorder, including whether he developed an active psychosis within a year of discharge. The examiner should review the claims file and note such in the report.  

The examiner should identify all psychiatric disabilities found to be present since January 2010.  Then, state whether it is at least as likely as not that:

a) any psychiatric disability found to be present is related to or had its onset in service; and

b) the Veteran developed an active psychosis to a compensable degree within one year of his July 1982 discharge from active service.

The Veteran's competent account of experiencing psychiatric symptoms and treatment, including report of depression in the May 1982 service treatment record, should be addressed.  A complete rationale for the conclusions reached should be set forth.  

6.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

